Citation Nr: 1601012	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness.  

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's March 2015 remand, the Veteran was scheduled for a VA medical examination in June 2015 concerning the issue of entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness.  The Veteran claims that his eye disability is related to the use of medication, exposure to gases and chemicals, and a fractured nose during active service.  The June 2015 VA examiner did not provide an opinion regarding the etiology of the claimed eye disability.  The examiner commented on evidence, to include a "likely ischemic event" in 1970; however, the examiner did not refer to the event in the service medical treatment records and did not provide an opinion in terms of probability as to the relationship between the Veteran's current eye disability and active service.  The Board finds that a new VA medical opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided a VA medical examination in May 2015 concerning his claimed right hip disability.  However, the Board finds that the examination is inadequate and; therefore, does not comply with the Board's March 2015 remand directive.  In this respect, the May 2015 VA examination report specifically notes examination of the left sacroiliac joint and the examination report includes a copy of a VA medical treatment record dated in July 2011 in which the Veteran complained of symptoms of pain in his left leg and a diagnosis of sacroiliac joint arthropathy was listed.  The May 2015 VA examiner provided a negative opinion regarding the etiology of the Veteran's right hip disability by stating that the Veteran was first diagnosed with left sacroiliac joint arthropathy in 2011 and there was no accident in the service medical treatment records in 1969.  The Board finds that a new VA examination is required to address the etiology of the Veteran's right hip disability and his contentions that his hip hurt after his 1969 training accident and that he thereafter experienced chronic symptoms until the present.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran was provided a VA medical examination in May 2015 concerning his claimed skin disability.  The examiner stated that the Veteran did not have dermatitis on examination that day.  The examiner provided a negative opinion regarding the etiology of the Veteran's skin disability, previously diagnosed as numular dermatitis in the post-service treatment records, and stated that there were no notes in the service medical treatment records regarding a "rash of exposure to agent orange."  In addition, the examiner stated that the Veteran did not have dermatitis on examination today and the Veteran presented photographs of a skin infection of the lower leg, but it was not numular dermatitis.  The absence of a skin condition on examination cannot serve as supporting rationale for a negative etiological opinion.  Further, the examiner did not address the service medical treatment records which documented a rash and blotches on the Veteran's skin in 1971 as instructed by the Board's March 2015 remand directive.  Therefore, a new VA examination is required.  See Barr, supra; Stegall, supra.  

Finally, the Board recognizes the Veteran's arguments related to exposure to chemicals and exposure to mustard gas during his period of active service and his belief that his disabilities may be related to such exposure.  While the Veteran did not specifically describe exposure to herbicide agents, he described exposure to chemical and biological agents.  Concerning herbicide exposure, the AOJ must send the Veteran a letter requesting information regarding any instances of exposure to herbicides.  In addition, concerning reports of exposure to mustard gas, as the Veteran claims service connection for disabilities not listed in 38 CFR 3.316(a), the Veteran must be asked to submit or cite scientific or medical evidence showing a causal relationship between the claimed disability and mustard gas exposure.  38 C.F.R. § 3.316; see also M21-1MR, IV.ii.1.F.3.b.  Likewise, concerning his report of "radiological" exposure, the Veteran should be asked to submit or cite scientific or medical evidence that the claimed disability is related to exposure to radiation.  38 C.F.R. § 3.311; M21-MR, IV.ii.1.C.2.c.

Accordingly, the case is REMANDED for the following action:

1.  Regarding any claim for service connection related to exposure to herbicide agents, ask the Veteran for the approximate dates, location(s), and nature of the alleged exposure to herbicide agents.  Complete any development required following a response from the Veteran.  

2.  Concerning the Veteran's allegations of exposure to mustard gas and radiation, ask the Veteran to submit or cite scientific or medical evidence showing a causal relationship between the claimed disability and his exposure to mustard gas and/or radiation.  If the Veteran submits or cites medical or scientific evidence showing a causal relationship between a claimed disability and exposure to mustard gas and/or radiation, complete all development required to develop the claim, to include verifying exposure to mustard gas and/or radiation during active service.  

3.  Thereafter, with respect to the claimed bilateral non-arteritic ischemic optic neuropathy with legal blindness, return the claims folder to the June 2015 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the June 2015 VA examination report.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the bilateral non-arteritic ischemic optic neuropathy with legal blindness is related to active service.  

In providing the opinion, the examiner is directed to address the Veteran's contentions that his disability is related to a fractured nose, use of medication, and exposure to chemicals and gases during active service.  

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right hip disability.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or higher) that any right hip disability is related to active service? 

In providing the above opinion, the examiner should discuss the Veteran's reports of hurting his right hip in 1969 and report of chronic symptoms since active service.  

Rationale must be proffered for any opinion reached.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disability.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin disability.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or higher) that any skin disability, to include the previous diagnoses of numular dermatitis even if not present on current examination, is related to active service? 

Rationale must be proffered for any opinion reached. 

6.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




